DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8, 10-12, 14, 16-18, 20, 23, 24, 27, and 28 are pending and currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4-6 fail to further limit the subject matter of the claims upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 10, 12, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto et al (Cancer Discovery, 2012, 995-1003).
	Miyamoto et al teaches a method comprising performing a direct analysis comprising immunofluorescent staining with fluorescent scanning microscopy and morphological characterization of nucleated cells with DAPI in a blood sample obtained from a patient with prostate cancer (including metastatic castration resistant prostate cancer) to detect CTCs and determine the number of PSA+/PSMA-/CD45- CTCs, determine the number of PSA-/PSMA+/CD45- CTCs, and determine the number of PSA+/PSMA+/CD45- CTCs (Figure 2, Supplemental Figure S5, and pages 1001-1002, in particular). Determining the number of PSA-/PSMA+/CD45- CTCs and determining the number of PSA+/PSMA+/CD45- CTCs by the method of Miyamoto et al determines “the number of CTCs expressing PSMA”. As illustrated by Figure 2, the method of Miyamoto et al determines a proportion of CTCs that comprise CTCs expressing PSMA and compares said proportion to other proportions (which are “reference values”). As defined by instant claim 4, a first CTC subpopulation expressing PSMA comprises CK+, CD45-, traditional CTCs. As defined by instant claim 5, a second CTC subpopulation expressing PSMA comprises CK+, CD45-, apoptotic CTCs. As defined by instant claim 6, said apoptotic CTCs include those that lack intact nuclei.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-8, 10-12, 14, 16-18, 20, 23, 24, 27, and 28  are rejected under 35 U.S.C. 103(a) as being unpatentable over Marienfeld et al (WO 2013/086428 A1; 6/13/13; see IDS 7/2/15) in view of Wang et al (Cancer, 2000, 88(12): 2787-2795), Diamond et al (Front in Oncol, 2012, 2(article131), 1-11), Friedlander et al (European Journal of Cancer, 2012, 48(Supp6), Abstract 490, page 152), and Ma et al (Clin Cancer Res, 2006, 12(8): 2591-2596).
	Marienfeld et al teaches methods of detecting and counting CTCs (“HD-CTCs”) at the single cell level comprising “direct analysis” immunofluorescent staining of nucleated cells deposited as a monolayer on a slide wherein the staining comprises detecting CK with a pan cytokeratin antibody, detecting CD45, and DAPI staining (see “all nucleated cells are retained and immunofluorescent stained…enrichment-free strategy…to enable morphologic characterization of a CTC population known to be heterogenous…” at [0014] and [0113], in particular). Marienfeld et al further teaches such CTCs are morphologically distinct from surrounding white blood cells ([0070], in particular). One of skill in the art would recognize white blood cells are nucleated (and red blood cells are not nucleated). Such staining clearly compares immunofluorescent staining intensity of each marker between each cell. Marienfeld et al further teaches said DAPI staining is capable of illustrating intact non-apoptotic nuclei ([0070], in particular). One of skill in the art would recognize that non-intact nuclei is an indication of apoptosis. Further, Marienfeld et al discusses HD-CTCs with nuclei that “showed apoptotic disintegration changes” ([0093], in particular) and HD-CTCs “that had nuclei displaying apoptosis” ([0100], in particular). The methods of Marienfeld et al measure each combination of the presence or absence of each marker, determine the presence or absence of intact nuclei, and make evident the proportion of cells exhibiting each possible combination of the presence or absence of each marker and the presence or absence of an intact nuclei. Marienfeld et al teaches CTCs as being CK+, CD45-, and intact nucleus evident by DAPI staining ([0070], in particular). Marienfeld et al further teaches said methods comprising detecting cell morphology and immunofluorescence by scanning slides with a fluorescent microscope ([0115], in particular), wherein each slide can hold approximately 3 million nucleated cells ([0112], in particular). The methods of Marienfeld et al measure intensity of DAPI staining and intensity of fluorescence (see [0042] and [0070], in particular). The methods of Marienfeld et al further compare CTC counts between patient samples (see Figure 9, in particular). Marienfeld et al further teaches further characterizing CTCs by using antibodies to detect markers such as PSMA on the CTCs (see [0062], in particular). The methods of Marienfeld et al determine proportions of CTCs and other cells with each marker measured. Marienfeld et al further teaches analyzing CTCs using gene expression or PCR techniques to obtain molecularly characterizing information such as type of tumor from which the CTCs originated, metastatic state, and degree of malignancy ([0060], in particular).
	Marienfeld et al does not specifically mention “castration-resistant” prostate cancer or teach detection of PSMA by immunofluorescence.  However, these deficiencies are made up in the teachings of Wang et al, Diamond et al, Friedlander et al, and Ma et al.
	Wang et al teaches PSMA antibodies stain some, but not all circulating prostate cancer CTCs (see paragraph spanning columns of page 2790, in particular). Wang et al further teaches a method of detecting and characterizing CD45- CTCs obtained from patients afflicted with prostate cancer comprising obtaining blood samples from the patients, detecting CK with a pan-cytokeratin antibody and immunofluorescence staining and morphological characterization of nucleated cells in the blood samples to detect circulating CTCs, detecting more than one CTC subpopulation expressing PSMA, and determining the number of CTCs expressing PSMA in combination with CK (pages 2788-2789, in particular). Wang et al further teaches counting 0-100 PSMA+/CK+/CD45- CTCs per 15-20 ml of prostate cancer patient blood (Table 3 and page 2795, in particular). 
	Diamond et al teaches “immunofluorescent staining is one of the most widely used methods of identifying CTCs enriched from heterogenous cell populations (Figure 1). This allows for direct visualization of cells by fluorescent microscopy and for discrimination of CTCs from surrounding leukocytes by differential gene expression.” (page 3, in particular). Figure 1 of Diamond et al further illustrates a direct analysis comprising immunofluorescent staining and morphological characterization of nucleated cells in a heterogeneous blood sample comprising CTCs amongst nucleated white blood cells from a prostate patient that detects DAPI+/PSMA+/CK+/CD45- traditional CTCs at the single-cell level.
	Friedlander et al teaches PSMA on CTCs from subjects with castration-resistant prostate cancer (see Abstract).
	Ma et al teaches methods of therapeutically treating subjects with prostate cancer by administering an antibody-drug conjugate that targets PSMA expressed on the surface of prostate tumor cells (see Abstract and Figure 5, in particular). Clearly, such a conjugate would target PSMA-expressing CTCs and would not target CTCs that do not express PSMA.
	One of ordinary skill in the art at the time the invention was made would have been motivated with an expectation of success to provide personalized prostate cancer therapy based on the presence or absence of expression of PSMA on non-apoptotic (live) CTCs by performing a combined method comprising detecting the presence of PSMA by immunofluorescent staining alongside the CK detection, CD45 detection, and DAPI staining when performing a direct analysis immunofluorescent microscopy staining method of Marienfeld et al or Diamond et al on any subject suspected of having prostate cancer (including methods wherein the microscopy provides a field of view comprising at least 200 surrounding WBCs among the CTCs, and methods wherein the subject has metastatic castration-resistant prostate cancer), counting the number of CTCs exhibiting elevated levels of PSMA (including PSMA subpopulations of “traditional” CTCs that are CK+, CD45-, PSMA+, and intact nucleus evident by DAPI staining; and including PSMA subpopulations that are CK+, CD45-, PSMA+, and apoptotic nucleus evident by DAPI staining), determining the proportion of CTCs and subpopulations thereof exhibiting elevated levels of PSMA (including PSMA subpopulations of “traditional” CTCs that are CK+, CD45-, PSMA+, and intact nucleus evident by DAPI staining; and including PSMA subpopulations that are CK+, CD45-, PSMA+, and apoptotic nucleus evident by DAPI staining), comparing the proportion of CTCs and subpopulations thereof that are PSMA+ to a reference value wherein the proportion of CTCs expressing PSMA above said reference value identifies a patient as a candidate for PSMA targeted therapy, and administering the antibody-drug conjugate of Ma et al that targets PSMA to subjects with elevated amounts of CTCs (and subpopulations thereof) expressing PSMA as compared to a reference value because PSMA antibodies bind most but not all circulating prostate cancer cells, the antibody-drug conjugate of Ma et al would predictably provide therapeutic benefit to subjects with elevated levels of CTCs expressing PSMA by targeting the CTCs expressing PSMA, and the cited references teach methods of detecting PSMA+ CTCs by performing a direct analysis comprising immunofluorescent staining (for recited biomarkers, including CK, CD45, and PSMA) and morphological characterization of nucleated cells (by staining with recited DAPI) in blood obtained from a patient with prostate cancer. 
	Regarding instant claim 8, one of ordinary skill in the art at the time the invention was made would have been further motivated with an expectation of success to perform said combined method wherein the CTCs are molecularly characterized because Marienfeld et al teaches analyzing CTCs using gene expression or PCR techniques provides benefit of obtaining molecularly characterizing information such as type of tumor from which the CTCs originated, metastatic state, and degree of malignancy ([0060], in particular).
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16, 18, 20, 23, 24, 27, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
Claims 16, 18, 20, 23, 24, 27, and 28 are directed to abstract ideas and natural phenomenon because the claims recite natural phenomenon and an abstract idea (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The abstract ideas, all mental processes, are the “comparing” steps of claims 16 and 18 and the “determining” steps of claims 23 and 27. The “natural phenomenon” is: the proportion of CTCs expressing PSMA correlates with candidacy for PSMA targeted therapy and is indicative of resistance to AR targeted therapy (see claims 20, 24, and 28). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of routine methods of detecting CTCs and known CTC biomarkers (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Recited active steps of the claims impose no meaningful limit on the scope of the claims, and implicate a relevant pre-existing audience. Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the judicial exception(s). Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting CTCs and known CTC biomarkers) are routinely performed in the art to obtain data regarding CTCs). Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642